Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Eppler et al. (High Speed Neural Network Chip for Trigger Purposes in High Energy Physics, 1998 IEEE)in view of Chen (US 2017/0286860).
Eppler discloses:
9. (New) A model calculating unit for calculating a layer of a multilayer perceptron model, comprising:
	a hardwired processor core configured in hardware to calculate a definitely specified computing algorithm in coupled functional blocks (SAND chip calculating neural networks, hidden layers, maps and Radial Basis Functions/RBF, abstract; “SAND is a cascadable, systolic processor array designed for fast processing of neural networks”, section 3), 
the processor core being configured to calculate an output variable for each neuron for a neural layer of the multilayer perceptron model (all neurons are regarded, section 1; Figs. 1, 2) having a number of neurons as a function of: 
(i) one or multiple input variables of an input variable vector (inputs, section 1; Figs. 1, 2), 
(ii) a weighting matrix having weighting factors (using weight matrix, “W the weight matrix which keeps all connection weights between two related layers” section 1; “Looking at the matrix/vector multiplication introduced in the first section, it is obvious, that the weight matrix can be separated into several row vectors, see Fig.4. These vectors can be multiplied in parallel with the activation vector o. Each row i of the weight matrix corresponds to the weights connecting n transmitter neurons with one receiver neuron”, section 3), and 
(iii) an offset value specified for each of the neurons (not specifically disclosed, see below), 
a sum of the values of the input variables, weighted by a weighting factor determined by the neuron and the input variable, and the offset value specified for the neuron being calculated for each neuron, and a result being transformed using an activation function to obtain the output variable for the neuron (using SAND chip and multiplexor, Sections 1-4; Figs. 1,2,4).
Eppler fails to particularly call for an offset value.
Chen teaches offset values (an offset is more commonly referred to as bias, “Also in Eq. (8), x.sub.t represents, e.g., the inputs at time period t and/or value(s) produced by an input layer, V represents weighting factor(s) on the value(s) produced by input layers such as layer 318(1) or layer 324(1), and W represents weighting factor(s) on the value(s) produced by layer t−1 and provided to layer t. In some examples, the term V.Math.x.sub.t in Eq. (8) can be replaced by a constant bias b, as in Eq. (9)”, 0102; 0116).
It would have been obvious to combine the references before the effective filing period because they are in the same field of endeavor and using offsets/bias allows for activity patterns of neurons to be determined.

10. (New) The model calculating unit as recited in claim 9, wherein the processor core includes a state machine, a memory to store the one or multiple input variables of the input variable vector, the weighting matrix, the offset values specified for each neuron, and the output variables for each neuron, and one or multiple computing operation blocks (memories and tables to store data, sections 1-6), the computing operating blocks including a MAC block (table 3, abstract), and an activation function calculation block (“The input activities oj are multiplied with the
connection weights, accumulated and transferred by a nonlinear activation function to the output activities”, “mostly used as the activation function in feedforward networks”, section 1; “an implementation of the non-linear sigmoidal
activation function in a lookup table”, section 2).
Eppler fails to particularly call for a state machine.
Chen using a state machine ( “In the context of hardware, the operations represent logic functions implemented in circuitry, e.g., datapath-control and finite-state-machine sequencing functions)”, 0167).
It would have been obvious to combine the references before the effective filing period because they are in the same field of endeavor and using state machines allows for events, activation patterns or time periods to be tracked and stored.

11. (New) The model calculating unit as recited in claim 9, wherein the processor core 1s configured to select, as a function of a selection variable, a type of activation function for the multilayer perceptron model and/or to select (“The appropriate activation function f(x) is realized outside the chip with a lookup table.”, section 4), with the aid of another selection variable whether a Gaussian process model or an RBF model or a neural layer of the perceptron model is to be calculated (“The chip is able to implement feedforward neural networks with a maximum of 512 input neurons and three hidden layers. Kohonen
feature maps and radial basis function networks may be also calculated.”, abstract; “The neurochip SAND may be mapped on feedforward networks, radial
basis function networks (RBF) and Kohonen feature maps”, section 3; “This feature is essentially used for Kohonen Feature Maps or Radial Basis Function Networks”, section 4). 

12. (New) The model calculating unit as recited in claim 9, wherein the activation function includes a kink function, or a sigmoid function (“The appropriate activation function f(x) is realized outside the chip with a lookup
table. Some types of neural networks require both a linear function f(x)=x and a non-linear function like the sigmoidal function”, section 4), or a hyperbolic tangent function, or a linear function.

13. (New) The model calculating unit as recited in claim 9, wherein the processor core is developed in a surface area of an integrated chip (“A block diagram of the module is presented in Fig.7. The module consists of a ‘Processing Core’ built of up to four neural processor chips SAND, a Command Sequencer performing control on execution of ANN algorithms”, section 5; Fig. 7; “Since each SAND has four ALU’s, the processor board containing four SAND chips may manage 16 neural units simultaneously”, section 5.2).

14. (New) A control unit, comprising: a microprocessor; and one or multiple model calculating units for calculating a layer of a multilayer perceptron model (“A block diagram of the module is presented in Fig.7. The module consists of a ‘Processing Core’ built of up to four neural processor chips SAND, a Command Sequencer performing control on execution of ANN algorithms”, section 5; Fig. 7; “Since each SAND has four ALU’s, the processor board containing four SAND chips may manage 16 neural units simultaneously”, section 5.2), each of the model calculating units including a hardwired processor core configured in hardware to calculate a definitely specified computing algorithm in coupled functional blocks, the processor core being configured to calculate an output variable for each neuron for a neural layer of the multilayer perceptron model having a number of neurons (all neurons are regarded, section 1; Figs. 1, 2) as a function of: (1) one or multiple input variables of an input variable vector (inputs, section 1; Figs. 1, 2), (11) a weighting matrix having weighting factors (using weight matrix, “W the weight matrix which keeps all connection weights between two related layers” section 1; “Looking at the matrix/vector multiplication introduced in the first section, it is obvious, that the weight matrix can be separated into several row vectors, see Fig.4. These vectors can be multiplied in parallel with the activation vector o. Each row i of the weight matrix corresponds to the weights connecting n transmitter neurons with one receiver neuron”, section 3), and (111) an offset value specified for each of the neurons, a sum of the values of the input variables, weighted by a weighting factor determined by the neuron and the input variable, and the offset value specified for the neuron being calculated for each neuron, and a result being transformed using an activation function to obtain the output variable for the neuron (using SAND chip and multiplexor, Sections 1-4; Figs. 1,2,4).
Eppler fails to particularly call for an offset value.
Chen teaches offset values (an offset is more commonly referred to as bias, “Also in Eq. (8), x.sub.t represents, e.g., the inputs at time period t and/or value(s) produced by an input layer, V represents weighting factor(s) on the value(s) produced by input layers such as layer 318(1) or layer 324(1), and W represents weighting factor(s) on the value(s) produced by layer t−1 and provided to layer t. In some examples, the term V.Math.x.sub.t in Eq. (8) can be replaced by a constant bias b, as in Eq. (9)”, 0102; 0116).
It would have been obvious to combine the references before the effective filing period because they are in the same field of endeavor and using offsets/bias allows for activity patterns of neurons to be determined.

15. (New) The control unit as recited in claim 14, wherein the control unit is developed as an integrated circuit (“A block diagram of the module is presented in Fig.7. The module consists of a ‘Processing Core’ built of up to four neural processor chips SAND, a Command Sequencer performing control on execution of ANN algorithms”, section 5; Fig. 7; “Since each SAND has four ALU’s, the processor board containing four SAND chips may manage 16 neural units simultaneously”, section 5.2).

16. (New) The control unit as recited in claim 14, wherein the control unit is a control unit configured to control an engine system in a motor vehicle (Chen teaches control unit can be in an automotive environment, “automotive computers such as vehicle control systems, vehicle security systems, and/or electronic keys for vehicles (e.g., 104(K), represented graphically as an automobile),”, 0026-0027). It would have been obvious to combine the references before the effective filing period because they are in the same field of endeavor and using the algorithm or neural network in a automotive environment allows for controlling a car, or its voice activated features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123